Citation Nr: 0404479	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  01-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic lung 
disability, to include pulmonary emphysema.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the New Philippine Scouts from April 
1946 to May 1947.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for pulmonary 
emphysema.  

The veteran appealed the RO's decision and in a September 
2001 decision, the Board reopened the veteran's claim and 
remanded it for due process considerations and additional 
evidentiary development.  In a July 2002 decision, the Board 
denied service connection for a chronic lung disability, to 
include pulmonary emphysema.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in November 2002, a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Motion for Remand and to Stay Further 
Proceedings.  In a March 2003 Order, the Court granted the 
motion, vacated the Board's July 2002 decision, and remanded 
the matter to the Board for action consistent with the 
November 2002 Motion for Remand.

As set forth below, a remand of this matter is required.  
This appeal will remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.  


REMAND

As noted in the November 2002 Motion discussed above, the 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA notify a claimant of the information and evidence 
necessary to substantiate a claim, including which portion of 
any such information and evidence is to be provided by which 
party.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  According to this Motion, the veteran has not yet 
received the required notification.

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
portion of that evidence he is to provide 
and what evidence VA will attempt to 
obtain for him.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




